DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam (2009/0095221).
	Tam teaches a showerhead assembly with a gas outlet, comprising, see particularly Fig. 2A and related text:
- a male board (210) with a top surface 145 and bottom surface, the bottom has an injecting terminal that extends downward – see 240 which supplies gas 155, and
- a main board (233) with a top and bottom surface, the top has a recess – as understood wherein terminal 240 extends thereinto, the recess further couples to the gas outlet (see large arrow 152) to guide a second flowing gas from the top of the main board (see arrow 154), the recess configured to receive the first gas and second gas and mix – as indicated by mixed arrows 154/155 – and released.
	The injecting terminal terminates above a bottom of the recess and does not contact the main board, as depicted per Fig. 2A.
	Regarding claims 2 and 9, the male board has a flow channel as claimed, wherein the passage for gas 155 is set.
	Regarding claims 3, 5 and 10, the first segment leading to the outlet (claim 5) (lower portion) has a diameter larger than that of the second segment (upper) – both segments are “defined” at the injecting terminal noted above.
Regarding claims 4 and 11, the respective top and bottom surfaces define the channel and recess as depicted.
	Regarding claim 6, the wall and injecting terminal define a gap as depicted, with the gases respectively guided therein.
	Regarding claim 7, as per Fig. 1B, there are multiple gas outlets and a gas outlet is located at the center, see 155.
	Regarding claim 8, all elements of the claim are met as per above including the male and main boards, injecting terminal and first and second gas flow paths.

Claims 1, 2, 4, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (2007/0221129).
Bae teaches a showerhead assembly having a gas outlet comprising:
- a male board, see Figs. 1 and 2, upper portion 120 which has an injecting terminal formed therein, see 125b, extending from the bottom surface,
- a main board with top and bottom surfaces, with the top surface having a recess therein, see vent 125b, the recess coupling to the gas outlet to guide a second gas flowing from the top surface of the main board toward the gas outlet, see the region 150 which includes the ability to handle the first precursor and second precursor.  It is noted that while the teachings describe use for an ALD process wherein the gases are not mixed, the structure is capable of the same use as claimed.  
	It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the prior art structure is the same as that claimed, and, therefore, even though the prior art does not teach the intended use of mixing gases through the injecting terminal and second gas guide, the structure present is the same of that of the prior art and teaches all claim limitations as it is capable of the same.
	In regard to the injecting terminal terminating above a bottom of the recess without contacting the main board, the limitations are met per the noted figures.  
	Regarding claims 2 and 9, the male board has the claimed flow channel where gas 120a can flow.
Regarding claims 4 and 11, the bottom of the male board and top of the main board form a flow channel as claimed.
Regarding claim 6, the injecting terminal and wall of the recess form a gap as claimed, see wherein arrow A travels as per Fig. 2.
Regarding claim 7, a gas outlet is located at the center as claimed, see Fig. 1.
	Regarding claim 8, all elements of the claim are met as per above including the male and main boards, injecting terminal and first and second gas flow paths.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.  Initially, amendments (as argued) overcome the teachings of Kim for the reasons of record.
The arguments over Tam, however, are not persuasive.  The injecting terminal of Tam in fact terminates above a bottom of the recess, wherein the recess extends past the bottom of 254.  There is no reason for the interpretation of the recess to be limited as argued by applicants.  The entire void meets the claim limitations of the recess. 
The teachings of Bae are also applied and teach the elements of claims 1 and 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715